UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6296



FREDDY L. WAMBACH,

                                              Plaintiff - Appellant,

          versus


JAMES B. HUNT; MICHAEL F. EASLEY; SIDNEY S.
EAGLES, JR., Judge; RALPH A. WALKER; DONALD
SMITH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-818-5-H)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy L. Wambach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddy Wambach appeals the district court’s order denying his

“Motion to Amend Complaint for Reconsideration of Plaintiff[’s]

§ 1983, § 1985(2)(3), § 1986 Claims.”   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Wambach v. Hunt, No. CA-00-818-5-H (E.D.N.C. Feb. 2, 2001).     We

further deny Wambach’s motion for the appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2